UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7449



LEE DAVID COLLINS, JR.,

                                             Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner; DAVID L. BARTLES,
Drector; ROBERT W. DONLIN, Deputy Regional
Administrator, South Carolina Department of
Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-94-2426-3-OBD)


Submitted:   March 25, 1997                 Decided:   April 9, 1997

Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee David Collins, Jr., Appellant Pro Se. Vinton DeVane Lide,
Michael Stephen Pauley, LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Collins v. Evatt, No. CA-
94-2426-3-OBD (D.S.C. Aug. 30, 1996). We deny Appellant's motions

for appointment of counsel and for reconsideration of our denial of

his motion to proceed without prepayment of fees. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2